OVERTON, J.
Plaintiff alleges that it is the owner of 'a valid mineral contract of lease of certain lands in the parish of Cad-do, granted by the Caddo Mineral Lands Company. This lease plaintiff alleges it holds by a regular chain of assignments.
Plaintiff further alleges that after it had spent large amounts of money in developing the property, and after its further development had been interrupted by suits to annul the lease, which are still pending, and were instituted by H. J., V. T., and M. P. Lenoir, and are numbered 25283, 25284, and 25268 of the docket of the trial court, and are entitled Lenoir v. Texala Oil & Gas Co.1, and after the Caddo Mineral Lands Company, under which it holds, had alleged in' the Lenoir suits the validity of plaintiff’s lease, and after the president of that company had testified to the validity thereof, said company pretended to grant, notwithstanding, a lease of the same kind, and on the same land, to Wilmot J. Homer, under which, by a pretended chain of assignments, one M. G. Peck now claims to hold.
Plaintiff further alleges that the Caddo Mineral Lands Company and W. J. Homer and the assignees of the Homer lease have bound themselves together to defraud it of its rights and property; that they have entered upon said land and have taken possession thereof, and are pumping the oil from plaintiff’s wells and using its machinery and other property on the leased premises. Plaintiff therefore sues these defendants in solido for $25,000, the alleged value of its rights and property, of which property plaintiff alleges it has been unlawfully deprived. Plaintiff also sues to be recognized as the owner of the first lease granted by the Caddo Mineral Lands Company, which it holds by assignments from the grantee, and of certain property on the leased premises, and to *555have canceled and erased from the records of the recorder’s office the lease granted by that Company to Homer and the assignments thereof made by Homer and his assignees, and prays that a judicial sequestrator be appointed to hold- the property during the pendency of the suit. In an amended petition plaintiff prayed for and obtained a writ of sequestration, ordering the sheriff to sequester the property.
The Caddo Mineral Lands Company and P. L. Hart, another of the defendants, answered the suit. Both aver the validity of the lease granted to Homer and the validity of the assignments thereof, and aver that, at the time this lease was made,, the lease under which plaintiff claims had become void by the failure to comply with its terms, and further, that plaintiff had abandoned the property. Both of these defendants deny the allegations in plaintiff’s petition, which declare that, in the three Lenoir suits, the Cad- ■ do Mineral Lands Company had alleged the validity of the lease, under which plaintiff claims, and deny that the president of that company had testified on the trial of those suits that plaintiff’s lease was valid. The defendant Hart avers that the assignees of the Homer lease bought on the faith of the public records, and both defendants aver that possession of the property under said lease was taken openly, and that plaintiff had knowledge thereof, and stood by without protest until after large amounts of money had been spent in developing the property, and a producing well had been brought in, before plaintiff asserted its claims, and they aver that plaintiff is therefore estopped. They pray that plaintiff’s demand be rejected.
In the court below plaintiff was successful to the extent of having its lease recognized and of obtaining a decree placing it in possession of the property and of obtaining a further decree directing the cancellation of the Homer lease and the assignments thereof, but the writ of sequestration was dissolved, and plaintiff’s demand for damages nonsuited. The right was reserved defendants to sue for the value of the improvements placed by them on the premises, less the amount received by them as revenues from the property.
Both Hart and the Caddo Mineral Lands Company-have appealed.
On the trial, plaintiff offered in evidence the proceedings in the three Lenoir suits, including the evidence offered in each. While the offerings do not so.state, yet they were evidently made for the purpose of substantiating in part the allegation of plaintiff’s petition to the effect that the continued development of the property by it was interrupted by those suits, and for the further purpose of proving its allegation that the Caddo Mineral Lands Company in those suits had alleged the validity of plaintiff’s lease, and that the president of that company had testified in them that the lease was valid.
The three suits mentioned were not incorporated in the transcript, nor made part of it in any manner, nor does it appear why they were omitted. The clerk has concluded the transcript with the usual certificate that it includes the evidence, and a true and correct copy of all papers filed, orders made, and proceedings had in the case. No motion has been made to dismiss the appeal, nor has any effort been made to supply the deficiency in the transcript.
The allegations, which the above evidence was offered to sustain, are still relied on by plaintiff, and are discussed in the briefs of both plaintiff and defendants. The evidence was admitted by the lower court, though over the objection of defendants. Without it we are unable to determine the issue.
It does not appear that the omission was due to the fault of the appellants. We in*557fer that the original records were offered instead of certified copies thereof, and when an appeal was taken, and the clerk found no certified copies thereof in the record, he made none in making the transcript, and hence the omission.
However, Act No. 43 of 1870 (Extra Sess.) authorizes parties litigant to offer in evidence original records from the archives of the court. When the evidence offered on the trial is taken down, and such an offering is made, the act provides that an entry shall be made of the offering in the notes of evidence, and that it shall not be necessary to make a copy of the record offered, unless an appeal be taken, in which event the transcript of the record offered as evidence shall be made from the original.
The omission of these records from the transcript was doubtless due' to the failure of the clerk to carry out the mandate of the above statute, and not to the fault of the appellants. We have therefore concluded to remand the case for the purpose of having incorporated in the transcript, or in a supplemental transcript, the three records mentioned, or so much thereof as the parties to this suit, acting under Act No. 229 of 1910, may find necessary. Becnel v. Louisiana Cypress Lumber Co., 134 La. 467, 64 South. 380.
For the reasons assigned, it is ordered, adjudged, and decreed that this case be remanded to the lower court for the purpose of including in the transcript, or in a supplemental transcript, so much of said omitted, records as the parties to this suit may find necessary, as provided by said Act of 1910, and in default of directions as provided by said act, that a transcript of said entire three records be returned to this court, within 30 days from this date, to the end that this appeal may be disposed of.